Citation Nr: 0947746	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for the 
Veteran's deviated nasal septum.
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1983.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO in Montgomery, Alabama 
is currently handling the matter.
			
In the Veteran's December 2005 VA Form 9 the Veteran 
indicated that he wished to testify at a hearing before the 
Board at the local RO.  He subsequently submitted a statement 
in February 2006 wherein he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time. See 38 C.F.R. § 20.702(e) (2009).
	
In addition, the Board notes that the Veteran's appeal 
originally also included a claim for entitlement to service 
connection for sinusitis.  In an October 2007 rating decision 
the RO granted this benefit.  As such, the issue is no longer 
in appellate status and will not be addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets the delay in adjudication of 
this matter, a remand is required in order to afford the 
Veteran a current VA examination.  The United States Court of 
Appeals for Veterans Claims has held that when a Veteran 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity).  Similarly, VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).

In this case, the Veteran was afforded a VA examination for 
his deviated nasal septum in June 2007.  In a November 2009 
statement via his representative, the Veteran "unrebuttedly 
contends that his deviated septum difficulties are worsening 
instead of improving since his last VA examination."  The 
Board finds no reason to doubt the credibility of this 
contention.  Further, there is no evidence of record dated 
subsequent to the June 2007 VA examination.  In fact, there 
is no evidence of record at all, aside from the June 2007 
examination report, providing medical information sufficient 
to rate the Veteran's disability.  As the Veteran has 
unequivocally claimed that his disability has worsened since 
the last VA examination, and given the lack of other evidence 
with which to rate the Veteran for his disability, the Board 
finds that a VA examination must be afforded.

The record reflects that the Veteran has received treatment 
at the VA Medical Centers in Birmingham, Alabama, Decatur, 
Georgia, and Murfreesboro, Tennessee.  The most current 
records are dated from 2006.  Any updated VA treatment 
records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facilities in Birmingham, 
Alabama, Decatur, Georgia, and 
Murfreesboro, Tennessee.  Do not 
associate duplicate records with the 
file.  Ask the Veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.
	
2.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his deviated nasal 
septum.  The examination report should 
identify and completely describe all 
current symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, specifically DC 6502, must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for an initial 
compensable rating for the service-
connected deviated nasal septum.  If the 
decision remains adverse to the 
appellant, the Veteran and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


